Citation Nr: 0025200	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 987	)	DATE
	)
	)

THE ISSUES

1.  Whether the Board of Veterans' Appeals ("BVA" or 
"Board") committed clear and unmistakable error (CUE) in a 
November 21, 1985 decision, which denied entitlement to a 
total disability rating based upon individual 
unemployability.

2.  Whether the Board committed CUE in a May 28, 1998, 
decision, which granted a 100 percent schedular rating for 
post-traumatic stress disorder with anxiety neurosis, and 
rendered moot the issue of entitlement to total a disability 
rating based upon individual unemployability.


REPRESENTATION

Moving Party Represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to April 1966.

This case comes before the Board on motion by the moving 
party alleging CUE in November 1985 and May 1998 Board 
decisions, respectively.

On October 7, 1998, the veteran effectuated a new power of 
attorney when he appointed the Vietnam Veterans of America, 
Inc. as his representative.  On October 8, 1998, the veteran, 
in writing, formally withdrew his notice of disagreement and 
his pending appeal for the claim of entitlement to an earlier 
effective date for the 100 percent evaluation for post-
traumatic stress disorder. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  In a November 21, 1985 decision, the Board denied a total 
disability rating based upon individual unemployability 
(TDIU).

2.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
November 21, 1985 decision.

3.  The decision by the Board, in November 1985, that the 
veteran did not have service-connected disabilities which 
were sufficient to produce unemployability without regard to 
advancing age, was supported by the evidence then of record, 
was not the result of an improper application of any statute 
or regulation, and was a reasonable exercise of adjudicatory 
judgment.

4.  In a May 28, 1998 decision, the Board determined that the 
criteria for a 100 percent schedular rating for post-
traumatic stress disorder with anxiety neurosis had been met, 
and rendered as moot the claim of entitlement to TDIU.

5.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
May 28, 1998 decision.

6.  The decision by the Board, in May 28, 1998, that the 
symptomatology associated with the veteran's post-traumatic 
stress disorder caused the veteran to be unable to obtain or 
retain employment resulting in total occupational impairment; 
and, as such, rendered moot the claim for TDIU, was supported 
by the evidence then of record, was not the result of an 
improper application of any statute or regulation, and was a 
reasonable exercise of adjudicatory judgment.  


CONCLUSIONS OF LAW

1.  The November 21, 1985 Board decision, which denied a 
TDIU, is not clearly and unmistakably erroneous.  § 38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400-20.1411 (2000).

2.  The May 28, 1998 Board decision, which determined that 
the criteria for a 100 percent schedular criteria for post-
traumatic stress disorder with anxiety neurosis were met, and 
thus rendered moot the claim for TDIU, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction

The Board acknowledges that the motion for revision of a 
decision based on clear and unmistakable error received on 
March 1, 1999 complied with the requirements set forth in 38 
C.F.R. § 20.1404(a) (2000).  This regulatory provision 
requires a writing signed by the moving party or that party's 
representative, which bears the name of the veteran, the 
applicable Department of Veterans Affairs (VA) file number, 
and the date of the Board decision(s) to which the motion 
relates.  Id.

In a letter dated July 29, 1999, the Board offered the moving 
party and his representative the opportunity to review the 
claims file and file a relevant response, and they were 
informed of the statute regarding CUE motions, found in 38 
U.S.C. § 7111.  In a letter received in August 1999, the 
moving party's representative stated that they had completed 
their submissions in the matter so it was not necessary for 
them to review the claims folder again.  


Law and Regulations

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Regulation 38 C.F.R. § 20.1403, relates to what constitutes 
CUE and what does not, and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

Similarly, the Court has also stated what constitutes CUE:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "CUE are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The veteran, who is the moving party in this Motion, alleges 
clear and unmistakable error in the Board's November 21, 1985 
decision, and in it's May 28, 1998 decision, respectively.  


November 21, 1985 Board Decision

In it's November 21, 1985 decision, the Board denied the 
moving party's claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability.  The Board concluded that the veteran did 
not have service-connected disabilities that were sufficient 
to produce unemployability without regard to advancing age.  
The Board's determination was based on a finding that the 
veteran's service-connected disabilities were not of 
sufficient severity as would prevent him from engaging in 
some form of substantially gainful employment consistent with 
his education and his occupational experience.  

The evidence of record at that time revealed that service 
connection was in effect for an anxiety neurosis, rated at 50 
percent disabling; traumatic ulnar neuropathy, left, rated at 
30 percent disabling; pyloric ulcer, rated at 10 percent 
disabling; and residuals of a fracture of the right hand, 
trichuriasis, and hemorrhoids, each rated as noncompensable 
(zero percent).  The combined disability evaluation for the 
service-connected disabilities was 70 percent.

The record at the time of the Board's November 1985 decision 
showed that from April 1977 to June 1984, the veteran had 
been treated at the VA mental health clinic on an outpatient 
basis.  November 1980 Social Security Administration records 
reveal that the veteran was disabled beginning September 30, 
1979.  

In March 1981, the veteran submitted a statement which 
indicated that he was unemployable.  He attached a VA 
outpatient treatment record, also dated in March 1981, which 
indicated that he had been seen by a VA clinical psychologist 
since June 1979, and it was the VA psychologist's opinion 
that the veteran was unemployable by reason of his 
psychological disability.  The November 1985 Board considered 
this medical opinion, as it was cited verbatim in the factual 
background of the November 21, 1985 Board decision.  

On a January 1983 VA mental health intake record, the veteran 
related that he was forced to retire from the sanitation 
department because of an arthritis condition.  The November 
1985 Board cited the same in the decision.

In May 1983, the veteran submitted an employment statement, 
wherein he reported that he had completed high school; that 
he had occupational experience as a sanitation worker, and 
that he had last worked in December 1978 at which time he was 
forcibly retired by reason of disability.  His highest 
earnings were in 1978 as a sanitation worker.

In September 1984, veteran underwent VA psychiatric 
examination.  The November 1985 Board discussed the September 
1984 VA examination, in terms of the veteran's daily living 
and history, and the results of the mental status examination 
were cited and discussed, as was the examiner's assessment.  
The assessment was that the veteran was almost completely 
withdrawn and isolated and was making no effort to rejoin the 
mainstream; that he had been chronically depressed and also 
had symptoms of generalized anxiety; that he continued to 
have insomnia; and that he relied on Valium to keep his 
hostility and nervousness in check.  It was felt that he was 
"workable," and he was encouraged to return to outpatient 
treatment.  The impressions included chronic anxiety 
neurosis.  

In it's November 1985 decision, the Board also considered the 
medical evidence on record for the purposes of entitlement to 
increased evaluations for the psychiatric disability and for 
a gastrointestinal disability.  Both of those claims were 
denied.  

However, and specifically with regard to entitlement to 
individual unemployability benefit, the Board explained that 
the main criterion in determining such entitlement was 
whether or not the service-connected disabilities, "of 
themselves," were of such severity as to preclude the 
veteran from some form of substantially gainful employment 
compatible with his education and occupational experience.  
The Board pointed out that the veteran's nonservice-connected 
disabilities were not to be considered in the determination, 
and that the medical opinion and entitlement to Social 
Security benefits were significant factors, but they were not 
determinative of the issue.  

Ultimately, the Board determined that the service connected 
disabilities alone did not preclude the veteran from some 
employment compatible with his education and occupational 
experience thereof.  The Board also considered and stated 
that the regulation which allows for the benefit of the doubt 
to go in the veteran's favor was not for application; which 
was based on 38 C.F.R. § 3.102 (1985).  

Now, in reviewing this claim for CUE, the Board has 
considered the veteran's motion and arguments for CUE, and 
the evidence of record at the time of the Board's November 
21, 1985 decision.  The undersigned determines that no clear 
and unmistakable error exists in the Board's November 21, 
1985 decision.  

First of all, a review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403 (b)(1) (1999).  That 
law included regulations 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 
which dealt with total ratings and unemployability.  The 
Board in November 1985 correctly cited that:

Total disability ratings for compensation may be 
assigned where the schedular rating for the service-
connected disability or disabilities is less than 100 
percent when it found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  

38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1985).  

Applying that law to the facts of the case, the Board in 
November 1985 concluded that individual unemployability had 
not been established in the veteran's case, and that his 
appeal was therefore denied.  It appears that the Board's 
analysis centered around the fact that the veteran's service 
connected disabilities did not "of themselves," or solely, 
preclude him from employment.  Every consideration was made 
to the medical opinions and records on file, and the 
employment information on file.  

Secondly, all of the correct facts were before the Board in 
November 1985, and the statutory and regulatory provisions 
extant at the time were not incorrectly applied.  That is, 
the Board factored in the medical opinion that stated that 
the veteran was precluded from working due to a psychiatric 
disability, but the Board also weighed that factor against 
other relevant facts of record, including employment 
information, and ultimately concluded that the veteran was 
not precluded from working solely based on one or any of his 
service-connected disabilities.  Such an analysis certainly 
comported with the statutory and regulatory provisions extant 
at that time.  

Therefore, as the decision was correctly based on the record 
and the law that existed when that decision was made; all of 
the correct facts were before the Board in November 1985; and 
the statutory and regulatory provisions extant at the time 
were not incorrectly applied, there is no clear and 
unmistakable error in the November 21, 1985 decision.  

Thirdly, the Board at this time acknowledges that, in his 
motion at pages 30-33, the moving party stated many 
contentions and argument regarding the November 21, 1985 
decision.  In addition to the legal analysis provided for 
above, the Board will, by separately addressing each of the 
moving party's contentions below, further analyze the reasons 
no CUE exists in the November 21, 1985 decision.  "It must 
be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo 
v. Brown, 6 Vet. App. at 44, citing Martin v. Gray, 142 U.S. 
236, 12 S.Ct. 186, 35 L.Ed. 997 (1891); Henderson v. Kibbe, 
431 U.S. 145, 97 S.Ct. 1730, 52 L.Ed.2d 203 (1977); Sullivan 
v. Blackburn, 804 F.2d 885 (5th Cir. 1986); 46 Am.Jur.2D 
Judgments § 641 (1959).  

In his brief, the moving party specifically alleges that 
there was CUE in the November 1985 decision because the Board 
misapplied 38 C.F.R. § 4.16.  The moving party, also referred 
to in this discussion as the veteran, argues that he met the 
threshold requirement of having a 70 percent rating with one 
disability rated at 40 percent or more; and that, therefore, 
the only issue for the Board's consideration was whether the 
veteran was employable.  The veteran and his representative 
argue that the Board failed to address "the wealth of 
evidence" supporting the veteran's unemployability, 
henceforth the Board violated 38 C.F.R. § 4.16(a).  The 
veteran asserts that one physician, Dr. Matthews, repeated 
her opinion that the veteran was unemployable because of his 
mental condition no less than five times between 1980 and 
1983.  

The crux of this argument is that the Board should have 
weighed the evidence before it in 1985, differently; in that 
the Board should have placed more weight on the medical 
opinion evidence that stated that the veteran was 
unemployable due to his psychiatric condition.  In response, 
the Board notes that, just as in Fugo, the moving party here 
complains that the evidence favorable to his case on the 
issue of unemployability was ignored, even though it appears 
that all such evidence was considered, especially since the 
Board in its November 1985 decision cited directly to the VA 
medical opinion that stated that the veteran was unemployable 
due to his psychiatric disability.  The Court in Fugo stated 
that such an argument falls "far short of alleging the kind 
of error that could be considered CUE."  Id.  The moving 
party must assert more than a disagreement as to how the 
facts were weighed.  Russell v. Principi, 3 Vet. App. at 313.  
This argument by the moving party is nothing more than an 
allegation that the prior adjudication failed to properly 
weigh and evaluate the evidence; and such an argument is not 
CUE.  See Fugo v. Brown, 6 Vet. App. at 44-45; Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

In his brief, the moving party specifically alleges that 
there was CUE in the November 1985 decision because the Board 
misapplied 38 C.F.R. § 3.102, which requires the VA to 
resolve any reasonable doubt in a claim in the veteran's 
favor.  In essence, the moving party argues that the Board 
used the fact that the veteran retired from his position at 
the sanitation department, due to arthritis of the left hand, 
as a critical factor in denying his claim for 
unemployability, and that by doing so, the Board did not 
consider all of the medical evidence of record showing that 
he was unemployable due to his psychiatric disability.  The 
moving party argues that, had the Board considered all of the 
medical evidence of record in support of the claim, the claim 
would have been in approximate balance of positive and 
negative evidence, so as to warrant the benefit of the doubt 
going in the veteran's favor.  

The crux of this argument is similar, if not exactly the 
same, as the argument dealt with above.  That is, the moving 
party is arguing that if the Board had just weighed the 
evidence before it in 1985 differently, the Board would have 
had to conclude that the evidence before it was in relative 
equipoise so as to trigger the benefit-of -the-doubt-
doctrine; hence giving the veteran the benefit of the doubt 
that he was unemployable.  The Court in Fugo explained that 
this type of argument, an argument that one was not accorded 
the benefit of the doubt, is not CUE because it is "an issue 
clearly within the 'weighing and evaluation' realm."  Fugo 
v. Brown, 6 Vet. App. at 44.  With this argument, the moving 
party is simply asking this Board now to reweigh the evidence 
before the Board in 1985.  Again, the kind of error alleged, 
that of improperly weighed and evaluated evidence, can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 
6 Vet. App. at 44; Damrel v. Brown, at 245-246.  

In his brief, the moving party specifically alleges that 
there was CUE in the November 1985 decision because, had not 
the Board "misapplied the provisions of 38 C.F.R. §§ 4.16 
and 3.102," the outcome would have manifestly changed.  As 
succinctly stated above, the undersigned has just responded 
to, and refuted, the argument that there was any 
misapplication of regulations 38 C.F.R. §§ 4.16 and 3.102 in 
the Board's November 1985 decision.  Here, the moving party 
couches the same two arguments addressed above in terms of 
meeting an element for the test of CUE.  That is, the moving 
party again argues that but for the fact that the Board 
applied, not misapplied, 38 C.F.R. §§ 4.16 and 3.102 to the 
facts of the veteran's case differently than desired by the 
veteran, "that the outcome would have manifestly changed."  
The rule is that in order for a revision of a Board decision 
on the grounds of clear and unmistakable error to be 
warranted, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  In his brief at page 32, the moving 
party states:

...The evidence of record overwhelmingly supports a 
finding of unemployability, as evidenced by the VA 
professionals repeated statements regarding (the 
veteran's) inability to work due to his service-
connected anxiety neurosis.  Had the Board applied 38 
C.F.R. § 4.16(a) properly, it could have reached no 
other conclusion than the veteran was unemployable due 
to his service-connected mental condition.

Furthermore, even if the Board found some evidence that 
(the veteran) was not deserving of the benefit, it was 
required to measure it against the overwhelming opinions 
that (the veteran) is employable.  Such a comparison at 
best results in an approximate balance of evidence, to 
which the Board is required to apply the doctrine and 
award the benefit.

So the "error in the Board's adjudication of the appeal" 
alleged by the moving party is that the Board did not 
properly weigh the professional medical opinions of record.  
Before once again summarily stating that such an allegation 
does not rise to the level of CUE, the Board must, again, 
point out that the Board in 1985 not only considered the 
physicians' opinions regarding the veteran's unemployability, 
but it also considered all of the veteran's employment 
history.  That employment history included the veteran's 
statement to the VA examiner that he had been retired from 
the sanitation department due to the arthritis in his hand.  
That employment history was taken from a January 
1983 clinical note wherein the veteran, by history, told the 
examiner that he was forced to retire from the sanitation 
department because of arthritis.  The veteran was not service 
connected for arthritis.  In the May 1983 employment 
statement, the veteran indicated that not only had he been 
retired by reason of disability, he had been "forcibly" 
retired.  Being forcibly retired indicates that the veteran 
felt he was still able to work, or that he wanted to work, 
but was forced into retirement.  These are the facts that 
were also taken into consideration by the Board in 1985 and 
weighed along with the evidence of medical opinions of record 
that indicated that the veteran was unemployable due to a 
psychiatric disability.  Looking at these facts in 1985, the 
Board then concluded that the veteran was not totally 
disabled solely due to his service connected disabilities.  
The fact that, after considering all of the medical opinions 
and employment history at that time, the Board in 1985 came 
to a different conclusion than desired by the veteran, or a 
different conclusion at which another rating board could have 
conceivable arrived, does not constitute CUE.  Rather, the 
fact that there is a debate on how the evidence should have 
been viewed back in 1985, enhances the principle that CUE 
errors are only those that are undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  See Russell, 3 Vet. App. at 313.  

Based on the law, the moving party has clearly not 
demonstrated that the Board's November 21, 1985 decision was 
erroneous.  Rather, and again, in the November 1985 Board 
decision, the correct facts, as set forth in the veteran's 
claims folder were applied to the pertinent law and 
regulations of unemployability, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a), and the benefit of the doubt was considered.  In 
summary, the moving party's basic contentions and argument 
goes to "evaluation of the evidence," in that the moving 
party disagrees with how the facts were weighed or evaluated 
by the Board in November 1985.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403(2)(d)(3).  

The November 21, 1985 Board decision was, therefore, 
consistent with and supported by the law then applicable for 
determining whether the veteran's current symptomatology 
warranted disability evaluation for individual 
unemployability.  Accordingly, the undersigned determines 
that such a denial was a reasonable exercise of adjudicatory 
judgment and did not involve clear and unmistakable error.


May 28, 1998 Board Decision

Regarding the May 28, 1998 Board decision, the moving party 
contends and argues that there was CUE in that decision 
because the Board failed to consider the veteran's long 
standing unemployability and whether he was entitled to a 
total disability rating due to individual unemployability.  
The moving party argues that the Board was required to 
adjudicate the issue, and that essentially, by not doing so 
and rather determining that the issue was no longer 
appropriate for appellate review, it committed CUE.  The 
moving party also argues as a basis for CUE that 38 C.F.R. 
§ 4.16 was not properly considered in the Board's May 1998 
decision.  

It its May 28, 1998 decision, the Board had two issues listed 
on the cover page of the decision.  The first issue was 
entitlement to an increased evaluation for post-traumatic 
stress disorder with anxiety neurosis, currently rated as 50 
percent disabling.  For that issue, the Board granted a 100 
percent rating for veteran's service-connected psychiatric 
disability.  The Board found that the veteran's post-
traumatic stress disorder with anxiety neurosis had caused 
the veteran to be unable to obtain or retain employment 
resulting in total occupational impairment.  The criteria for 
a 100 percent rating for post-traumatic stress disorder with 
anxiety neurosis were met under the applicable law in 
existence at that time; which included 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1997); 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  In evaluating 
the claim according to these applicable law and regulations, 
the Board was cognizant of a change in law for rating 
criteria for mental disorders, and appropriately applied the 
new and old rating criteria.

The second issue listed on the cover page of the Board's May 
28, 1998 decision was for entitlement to a total rating based 
on unemployability due to service-connected disability (also 
referred to as TDIU).  In the introduction section, the Board 
stated:  

In view of the Board's grant of a 100 percent rating for 
post-traumatic stress disorder with anxiety neurosis, 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is no longer appropriate for appellate 
review. 

In essence, the Board rendered moot the issue of TDIU since 
it granted the veteran a 100 percent rating for post-
traumatic stress disorder.  The Board did not thereafter 
discuss the claim for TDIU in the decision, even though that 
issue was certified for appeal and listed on the title page 
of the May 1998 decision.  

In a June 1998 rating decision, the RO, pursuant to the 
Board's full grant of benefits, assigned an effective date of 
May 30, 1996, for the veteran's 100 percent disability rating 
for post-traumatic stress disorder.  As mentioned in the 
introduction to this decision, the veteran initiated an 
appeal on the effective date issue, but then withdrew that 
appeal and subsequently put forth this motion for CUE.  

Regarding the May 1998 Board decision, the correct facts, as 
set forth in the veteran's claims folder were applied to the 
pertinent law and regulations for his grant of a 100 percent 
evaluation.  The issue of TDIU was rendered moot in the 
introduction section, so that claim was never adjudicated.  
Technically, a claim that was never adjudicated, cannot be 
the basis of a CUE motion.  See 38 U.S.C.A. § 7111.  But, the 
Board is cognizant that the only reason that the TDIU claim 
was discussed in the introduction section of the May 1998 
decision, and not adjudicated, was because the Board at that 
time granted the veteran full benefits for his post-traumatic 
stress disorder.  Although not cited by the Board in May 
1998, the case of Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994), was for application at that time.  Therein the Court 
basically determined that a veteran with a 100 percent 
schedular rating for service-connected disability was not 
eligible for TDIU.  While the Board did not cite to this 
caselaw in its discussion of the TDIU claim, it clearly 
applied the principle expounded by this caselaw.  By applying 
the law of Vettese, the Board followed the law in existence 
at that time and found that the veteran was not eligible for 
TDIU.  The Board did not commit CUE in rendering moot the 
veteran's claim for TDIU.  In fact, it followed the law 
exactly in that regard.  See also Green v. West, 11 Vet. App. 
472, 476 (1998) (since the veteran was entitled to a 100 
percent schedular rating for his service-connected 
lymphadenopathy, he was not eligible for a TDIU evaluation, 
citing to Vettese v. Brown, 7 Vet. App. at 34-35).  

It is noted that in his motion at pages 24-29, the moving 
party argues that the Board in May 1998 failed to consider 
the veteran's longstanding unemployability and whether he was 
entitled to TDIU when he reopened his claim in 1992.  More 
specifically, the moving party argues that the Board failed 
to apply the provisions of 38 C.F.R. § 4.16 and to determine 
whether the rating was required to grant TDIU retroactive to 
a 1992 reopened claim.  Inasmuch as the moving party's 
argument is that, but for the fact that the Board did not 
render a decision on TDIU, the moving party would have been 
given an earlier effective date by the RO when the RO 
subsequently implemented the Board's decision to grant the 
veteran a 100 percent disability rating, this type of 
argument is an earlier effective date argument, and it is not 
an argument which also provides a basis for CUE.  The crux of 
the matter here is that the moving party wants an effective 
date earlier than May 30, 1996, the date that RO assigned a 
100 percent rating for post-traumatic stress disorder with 
anxiety neurosis; and under the guise of CUE, argues that it 
was erroneous for the Board to not specifically adjudicate 
the TDIU claim in addition to the increased rating claim.  As 
explained above, the Board did not incorrectly apply the 
statutory and regulatory provisions extant at the time of the 
May 28, 1998 decision.  The correct application of the 
statutory and regulatory provisions (as well the Court's case 
law) allowed the Board in 1998 to render moot the veteran's 
claim for TDIU.  Id.  

Therefore, the May 28, 1998 Board decision was consistent 
with and supported by the law then applicable for determining 
whether the claim for TDIU had to be adjudicated along with 
the claim for an increased evaluation.  Accordingly, the 
undersigned determines that decision to render moot the issue 
of TDIU was a reasonable exercise of adjudicatory judgment 
and did not involve clear and unmistakable error.



ORDER

The motion for revision for the November 21, 1985 Board 
decision on the grounds of CUE is denied.  

The motion for revision for the May 28, 1998 Board decision 
on the grounds of CUE is denied.  


		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals


 


